Citation Nr: 1315968	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  06-26 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral finger disability. 

2.  Entitlement to service connection for left shoulder disability.

3.  Entitlement to an initial compensable disability rating for residuals of left ankle sprain prior to May 23, 2012, and a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1988 to November 1988, May 1997 to March 2000, and February 2003 to May 2004.  The claims file indicates that the Veteran has had subsequent service in the Reserves. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2005 rating decision of the Regional Office (RO) in Seattle, Washington and issued by the Portland, Oregon RO.  The rating decision, in relevant part, granted service connection for residuals of a left ankle sprain.  The RO also denied, in relevant part, service connection for a disability manifested by joint pain. 

The Board remanded this case in February 2009 and February 2012 for additional development.  In a subsequent rating decision in January 2013, the Appeals Management Center (AMC) in Washington, DC, granted entitlement to service connection for right shoulder limitation of motion of the arm and service connection for bilateral lateral epicondylitis of the elbows.  Therefore, these service connection claims are deemed moot.  

Moreover, in the January 2013 rating decision, the AMC increased the disability evaluation for the service-connected residuals of left ankle sprain from 0 percent disabling to 10 percent, effective May 23, 2012; the AMC continued, implicitly, the noncompensable rating from the date of service connection (May 5, 2004) to May 22, 2012.  This action did not satisfy the Veteran's appeal, and the remaining issues return now for appellate consideration.

The Board has not only reviewed the Veteran's physical claims files but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  The Board notes that in response to the Board's February 2012 remand, additional VA treatment records were obtained and added to the Virtual VA system.




FINDINGS OF FACT

1.  Any currently present bilateral finger condition is a symptom of the Veteran's service-connected bilateral lateral epicondylitis of the elbows and not a separate disability.

2.  The Veteran does not have a left shoulder disability. 

3.  Before May 23, 2012, the Veteran's residuals of left ankle sprain was manifested by complaints of pain, weakened movement and incoordination, but not compensable limitation of motion of the ankle joint.

4.  The record does not reflect that the Veteran's service-connected residuals of left ankle disability have ever been manifested by marked limitation of motion, ankylosis, or malunion of the os calcis or astragalus; the Veteran has not undergone an astragalectomy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral finger disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  The criteria for service connection for left shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

3.  Prior to May 23, 2012, the criteria for an initial 10 percent rating, but no higher, for residuals of left ankle sprain are met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2012). 

4.  The criteria for a disability rating in excess of 10 percent for service-connected residuals of left ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 3.15, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for a bilateral finger disability and a left shoulder disability; he also claims entitlement to an initial compensable disability rating for residuals of left ankle sprain prior to May 23, 2012, and to a rating in excess of 10 percent thereafter.  For the reasons that follow, the Board concludes that service connection is not warranted; prior to May 23, 2012, the criteria for an initial 10 percent rating for residuals of left ankle sprain are met; the criteria for a disability rating in excess of 10 percent for service-connected residuals of left ankle sprain have not been met.

The Board has reviewed all of the evidence in the claim folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

Service Connection Claims

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  The conditions at issue are not "chronic diseases" listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Historically, the Veteran filed a claim for service connection for joint pain in November 2004, stating that he had this pain since active duty.  The issues that remain on appeal regarding his claim for "joint pain" are a bilateral finger disability and a left shoulder disability.

VA treatment records in August 2008 showed that the Veteran complained of shoulder pain; examination showed no palpation tenderness, good range of motion, strength/power intact without weakness, no bicipital tenderness, and good abduction without pain.  A record in September 2009 showed that the shoulders had good range of motion and that the wrists and hands were normal.

The Veteran was afforded a VA examination in November 2012 in which he complained of pain, cramping, and weakness in both hands.  He stated that the symptoms began in service.  The Veteran stated that his left shoulder did not bother him.  The VA examiner stated that objective examination was normal for both hands.  The examiner also stated that the Veteran's complaints of hand weakness, pain, and cramping were more likely symptoms from his lateral epicondylitis that can radiate down to the wrist/hand area.  Therefore, the examiner opined that the claimed condition (of the hands) was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  To this point, the examiner stated that the Veteran did not have an isolated condition of bilateral hands, had a normal examination of the bilateral hands, and his complaints related to his hands were not due to a hand problem but were due to this bilateral epicondylitis.  The examiner also opined that it was less likely as not that the Veteran had a left shoulder condition related to military service; he did not have active complaints of left shoulder pain and the examination of the left shoulder was normal, providing highly probative evidence against this claim. 

The record establishes that that Veteran did not have a left shoulder disability at the time the claim for VA disability compensation was filed, or during the pendency of the claims.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, he is not entitled to service connection for a left shoulder disability.  

Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

As the claimed condition of joint pains of the fingers is a symptom and not a separate disease entity, it is not a disability for VA compensation purposes.  Service connection under 38 C.F.R. § 3.303 is therefore not warranted since the Veteran's complaints are attributable to a known clinical diagnosis.

In addition to the objective evidence discussed above, the Board has considered the written assertions advanced by the Veteran and by his representative, on his behalf.  The Board has found the Veteran to be competent and credible; however, to the extent that any assertions are being offered either to establish a diagnosis or nexus between the claimed disabilities under consideration and service, such evidence must fail.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  

For all the foregoing reasons, the claim for service connection for bilateral finger disability and left shoulder disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  

Disability Evaluation Claim

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.1 (2012). 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2012). 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's residuals of left ankle sprain have been rated as noncompensably disabling under Diagnostic Code (DC) 5271, for limitation of ankle motion.  Diagnostic Code 5271 provides assignment of a 10 percent rating for moderate limited motion of the ankle, and a 20 percent rating for marked limited motion.  38 C.F.R. § 4.71a (2012).  This specific Diagnostic Code does not provide for a rating in excess of 20 percent.  

The words "moderate" and "marked," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2012). 

Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2012).

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  The Veteran was granted a separate 10 percent rating per DeLuca, effective May 23, 2012.  (The Board notes at this point that after review of the claims file, it does not find a concrete reason for the assignment of 10 percent from the specific date of May 23, 2012.)

Historically, service connection for residuals of left ankle sprain was granted in a June 2005 rating decision with an evaluation of 0 percent, effective from the date of service connection on May 5, 2004.  Subsequently, the disability evaluation was increased from 0 percent disabling to 10 percent, effective "May 23, 2012".

The reason "May 23, 2012" is provided not clear from this record. 

The Veteran was afforded a VA examination in May 2005 in which he reported rolling his ankles and having pain with extended walking.  He reported being treated with orthotics and braces but these never helped.  He reported working through his pain as a dialysis technician without deficit.  He denied any numbness, tingling, tremors, or weaknesses in the lower extremities other than transiently abnormal sensation in the right and left toes associated with long periods of standing.  He stated that there was some stiffness and swelling but no heat, redness, fatigability or lack of endurance.  

Physical examination showed active range of motion of 25 degrees of dorsiflexion and plantar flexion of 45 degrees on the right and left against strong resistance with no deficits; there was no painful motion, actively or passively; there was no edema, instability or weakness in the foot.  X-rays showed bilateral ankle radiographs within normal limits.  Bilateral chronic ankle sprain was diagnosed with the examiner finding very minor instability and talar tilt indicating slight laxity increase, repetitive movement flares of daily activities was expected to decrease ankle range of motion, strength, coordination, and fatigability by 10 to 15 percent. 

The Veteran was afforded a VA examination in May 2007 in which he reported that he rolled his left ankle two to three times a month, making it stiff and sore.  He did not report locking, clicking, or popping.  Physical examination showed no swelling, deformity, or discoloration; he had 45 degrees of plantar flexion without pain and 25 degrees of dorsiflexion actively and passively against strong resistance with no deficit with three repetitions; he had no pain on manipulation.  The examiner diagnosed left ankle chronic sprain without instability and expected loss of an additional 10 degrees of range of motion, strength, coordination, and fatigability associated with repetitive movement flares.

The Veteran was afforded a VA examination in January 2010 in which he reported multiple left ankle sprains, pain, and wearing tennis shoes with inserts at his job as a dialysis technician.  He reported swelling of the ankles and the ankle tripping or giving away about three to four times per week.  Physical examination showed flexion to 55 degrees (presumably dorsiflexion) and 90 degrees of extension (presumably plantar flexion).  The stability of the left ankle was felt to be slightly compromised.  The examination was noted as fairly unremarkable. The examiner indicated that the left ankle would not result in limitation of functioning so as to interfere with job duties. 

The Board notes that the ranges of motion in the January 2010 VA examination far exceeded the normal, with more than double the normal range of dorsiflexion and exactly double the normal range of plantar flexion.  There is no explanation for the surprisingly large ranges, particularly in light the statement that the examination was "fairly unremarkable" and the ligament findings which are consistent with findings from previous May 2005 and May 2007 examinations. 

The Veteran was afforded a VA examination in February 2011 in which he reported pain in the left ankle on a regular basis, flaring up one to two times per month.  He reported rolling the ankle one to two times per month.  The Veteran reported that he rolled his right, not left ankle, on a daily basis.  The Veteran denied using a brace and receiving any treatment for the left ankle.  He reported that he felt like he had lost range of motion, strength and endurance in the left ankle.  The Veteran's range of motion was from 0 degrees dorsiflexion to 60 degrees of plantar flexion.  At the same time, the Veteran was able to stand on his heels, which would require the lifting of his feet in dorsiflexion.  He had no pain with range of motion testing; he had tenderness over the anterolateral joint and instability with varus stress.  The VA examiner diagnosed bilateral ankle chronic sprains.

The Board notes that the February 2011 findings are wholly inconsistent with the January 2010 VA examination findings.  The Veteran went from normal dorsiflexion, to double the normal range, to complete loss of dorsiflexion all while able to ambulate and lift his feet in the heel-stand maneuver.  As the VA examination reports did not explain their findings adequately, the Board remanded this case in February 2012 for another VA examination to evaluate the Veteran's left ankle sprain disability. 

The Veteran was afforded a VA examination in March 2012 in which he reported daily pain, stiffness, weakness, and giving out.  He reported rolling his ankle about once a week and using lace-up ankle support.  He did not report that it limited his ability to walk.  He reported flare-ups to include the ankle getting very sore and tender and weak, requiring rest.  Physical examination showed left ankle plantar flexion to 45 degrees or greater; with painful motion at 45 degrees or greater and extension to 5 degrees, with no painful motion.  The Veteran was also able to perform repetitive-use testing with three repetitions with no additional limitation in range of motion of the ankle; however, after repetitive use he did have pain on movement in the left ankle and instability in both ankles.  Strength testing was normal, there was talar tilt testing showed laxity; there was no ankylosis.  The examiner noted that the Veteran was a dialysis technician but had not worked since November 2010 (for reasons other than his ankle); while he was working, he was working "long 12 hour days on hard surfaces" and he would sit frequently because of left ankle pain and other lower extremity pain.  The examiner opined that the left ankle condition did not limit the Veteran from finding gainful employment; it might flare-up with long standing or walking, but the Veteran would likely tolerate work that allowed him to sit and stand as tolerated.

Based on the above evidence, the Board finds that from his first VA examination in May 2005, the Veteran has consistently reported rolling or spraining his ankles multiple times causing pain and other problems.  The Board finds that this constitutes pain, weakened movement and incoordination under 38 C.F.R. § 4.45; therefore, an initial 10 percent rating, but not higher, is warranted for the service-connected residuals of left ankle sprain prior to May 23, 2012.  

At no time during the pendency of this appeal has a disability rating in excess of 10 percent been warranted.  (The Board finds that the January 2010 and February 2011 VA examination results are unreliable as the discrepancy in testing was not explained.)  While the Veteran had some limitation of extension at his March 2012 VA examination, to at most 15 degrees, he has consistently had full ankle plantar flexion.  The Board finds that this degree of limitation of motion is not "marked".  

The RO has granted a 10 percent rating after May 23, 2012, for painful motion.  The evidence of painful motion is the same evidence that the Board would use to evaluate additional functional loss under the DeLuca criteria.  The Board is prohibited from using the same evidence to grant two benefits.  See 38 C.F.R. § 4.14.  The Board concludes that the rule of DeLuca would not result in a higher rating for the Veteran. 

As there is no evidence that the Veteran suffers from ankylosis, malunion of the os calcis or astragalus, or has received an astragalectomy, a disability rating under Diagnostic Codes 5270, 5272, 5273, or 5274 is not appropriate. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board concludes that the criteria for an initial compensable disability rating of 10 percent prior to May 23, 2012, for residuals of left ankle sprain are met, and a rating in excess of 10 percent have at no time been met.  See id.   

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral). 

The schedular evaluations for the Veteran's left ankle sprain are not inadequate.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot. See Thun, supra. 

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran has made mention of unemployability but has not mention of unemployability due to his left ankle.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  Prior to initial adjudication of the Veteran's claims, a letter dated in January 2005 fully satisfied the duty to notify provisions, excepting notice of the degree of disability and effective date provisions of Dingess.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio, at 187.  

Notice of the degree of disability and effective date provisions was provided in the July 2006 Statement of the Case, a July 2006 notice letter for the left ankle, and in an April 2010 letter for all the issues on appeal.  Although these notices were not sent prior to initial adjudication of the Veteran's claims, this was not prejudicial to him, since he was subsequently provided adequate notice repeatedly, he was provided years to respond with additional argument and evidence and the claims were readjudicated and an additional supplemental statement of the case (SSOC) was provided to the Veteran in March 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran also had an informal discussion with an RO Decision Review Officer in April 2007.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran an appropriate VA examination most recently in March 2012.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2012 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the RO complied substantially with February 2012 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).




ORDER

Entitlement to service connection for bilateral finger disability is denied. 

Entitlement to service connection for left shoulder disability is denied.

Entitlement to an initial compensable disability rating for residuals of left ankle sprain prior to May 23, 2012, to 10 percent, but no higher (both before or after May 23, 2012), is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


